Title: To James Madison from Solomon Southwick, 30 May 1816
From: Southwick, Solomon
To: Madison, James


        
          Dr. Sir,
          Albany, May 30, 1816.
        
        When at Washington, last winter, Mrs. Madison did me the honour to accept a set of the Christian Visitant. The enclosed Paper will inform her, that the work has “gone to the tomb of the Capulets,” or rather the Saints.
        I believe Mrs. Madison has not received all the No’s. I have, however, a number of perfect sets, and shall take the liberty of forwarding one, bound appropriately, which I hope she may do me the honour to accept.
        Permit me to offer, sir, for your Lady & yourself the assurance of the best wishes, & highest consideration & respect, of Your very obed’t Serv’t
        
          S Southwick
        
      